ON SUGGESTION OF ERROR.
The instruction complained of in this case is a copy of the one considered and upheld in Tatum v. State, 142 Miss. 110,107 So. 418. Since the decision of the Tatum case we have been asked time and again to overrule it, and each time we have declined to do so. Again we are asked to overrule that case; we have reconsidered the question, and are of opinion that the Tatum case is sound and is not in conflict with either the Allen case,139 Miss. 605, 104 So. 353, or the Johnson case, 75 Miss. 635, 23 So. 579.
Suggestion of error overruled.